Commission Question Time
The next item is Question Time (B6-0138/2007).
The following questions are addressed to the Commission
Part one
Subject: Forced labour in Europe
Trafficking in people for purposes of exploitative forced labour has been on the rise in recent years in the EU. The victims, whether European citizens or immigrants, are suffering under new forms of slavery. What action does the Commission intend to take to put an end to this phenomenon? Since such trafficking is facilitated by Member States' failure to ensure employers' compliance with the legislation on labour and workers' rights, what measures will the Commission take to tackle this problem?
Vice-President of the Commission. - Madam President, forced labour and trafficking for labour exploitation are gross violations of fundamental rights and we are fully committed to preventing and combating such crimes.
According to estimates from international labour organisations, in 2005 there were at least 12.3 million people in forced labour worldwide. About a fifth of these have been trafficked.
Trafficking for labour exploitation is mostly an organised crime business and creates an estimated 12 billion dollars per year. We also know that trafficking is still a low-risk crime.
European strategy aims to move it from being low-risk, high-reward to high-risk, low-reward. An integrated strategy against trafficking for labour exploitation is needed which comprises prevention, prosecution, protection and assistance to victims.
The Commission will play the role of facilitator to establish a network of all the stakeholders and institutions involved in a preventive strategy. First of all, labour inspection services, employers' organisations, trade unions.
In relation to prevention, the major goal is ensuring the respect of labour laws in all the work places and therefore fighting against illegal labour, especially in the sectors which are more at risk, including agriculture, construction, food-processing and domestic work.
I am also committed to developing new legislation on combating trafficking in human beings and labour exploitation of migrant workers. The recent proposal for a directive providing for sanctions against employers of illegally resident third country nationals is an example. This proposal aims at fighting more effectively the exploitation of migrant workers through dissuasive administrative sanctions and through penal sanctions in the most serious cases, including trafficking, and where particularly exploitative working conditions are found.
Investigation and prosecution should become more effective. Law enforcement officials should fully apply the legislation against trafficking in the field of labour exploitation, including legislation complying with the framework decision on trafficking and the directive on residence permits for victims of trafficking.
As national good practice shows, measures to provide assistance for trafficked persons are crucial to protect their fundamental rights and simultaneously promote successful prosecution. The granting of assistance, residence status and support to find a better alternative for labour and life will secure the cooperation of trafficked persons in criminal proceedings and make it easier to punish the perpetrators.
In conclusion, on the occasion of the first Anti-Trafficking Day on 18 October next, the Commission will draw up recommendations with and for Member States on identification and support of victims - first of all vulnerable categories like children - based on close cooperation between law enforcement, prosecutors' offices and NGOs and other service providers.
(RO) Madam President, please allow me to thank Commissioner Frattini for his answer. Since the time I submitted my question, I met the Commissioner and we discussed aspects of the trafficking in people. I deeply appreciate the involvement of the European Commission and of the Commissioner himself in the fight against this phenomenon and I am glad that on 18 October, the European Commission will launch actual actions to stop this phenomenon, including those mentioned by the Commissioner, i.e. introducing criminal sanctions for serious cases of moonlighting.
I would like to ask if the Commissioner intends, on behalf of the European Commission, to request a mandate from the Council for signing, on behalf of the European Communities, the Council of Europe Convention on Action against Trafficking in Human Beings, a very efficient legal instrument for combating the trafficking in human beings.
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, the answer is certainly yes. We are, and I am personally, committed to ensuring that all the international instruments see Europe as an actor and as a protagonist.
As regards the instrument to which you referred, as well as the other concrete initiatives, the Commission undoubtedly cannot, ladies and gentlemen, do everything alone. I should like to propose a directive on the criminal punishment of profiteers, or rather slave-traders, who use and abuse the victims of trafficking, but unless the Member States give their consent, unless the network of small, large and medium-sized enterprises in Europe supports us, such instruments will be much less effective. What I am therefore appealing for is for us to work together.
(DE) EURO 2008 will be held in Austria and Switzerland next year. The people traffickers and traffickers in women are already prepared for it. Is the Commission also prepared?
Vice-President of the Commission. - It is a very important question. We had quite a good experience during the 2006 football World Cup in Germany. We worked together in very close cooperation with all the Member States, police authorities and German authorities. We were able to prevent at least 3 000 or 4 000 young victims from being trafficked in Germany during that period of time. We are ready to do the same.
We are preparing a report, which will be published very shortly, on the very important results of European cooperation. You may know that at least 12 Member States have been cooperating in adopting measures to block and to control at the borders suspect people who are trying to illegally bring in young victims of this trafficking. We are ready to do the same next year in cooperation with Germany, Austria and Switzerland, which will also host championships. Germany did a very good job on this.
(LT) The phenomenon whereby people are taken and forcibly employed and whereby they are deprived of freedom of movement and any activity, whereby it is impossible to leave one's job, as in a prison, is a very old one. We know about this from the media and from various inquiries. Has the Commission any generalised, statistical information on the countries in which this has occurred, and do you not think this is a matter of criminal law? A Member State has no right to refrain from punishing offenders who deprive others of their freedom.
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, we are certainly aware of the most worrying developments. We are also aware that some Member States are intensifying their cooperation on prevention and repression. The way in which these criminal offences are defined is, however, a problem which, in my view, is Europe-wide.
When, as you said, people are forced to work in atrocious conditions, they are held hostage, and we cannot merely punish those responsible under the rules governing illegal work, since such criminal offences also have to be seen as the enslavement of other human beings. Only in that way can we improve the situation. To cite an example: only if we define such crimes in the serious way which I feel they deserve, will we then be able to apply the European arrest warrant.
That is only an example, but as you know the European arrest warrant applies to a category of offences, only to serious offences, and shows that the Member States, to which I appeal, are willing to tighten up their national criminal laws so that such offences can ultimately be defined, as is already happening in some Member States, as genuinely serious offences, enabling the European cooperation instruments which we have set up finally to function. This is an essential prerequisite.
Subject: Action against international crime and the European Court of Justice
The development of the European Union has taken place on the basis of applying legislation, but the recent concern to act against international crime has led to the adoption of decisions under the third pillar, i.e. on the basis of intergovernmental cooperation, without them being submitted as they should to scrutiny by the European Court of Justice. Does the Commission believe it is possible to strengthen the juridical scrutiny of third-pillar actions, in the interests of greater legal certainty in the Union?
Vice-President of the Commission. - Madam President, the European Court of Justice plays an important role in safeguarding the legality, implementation and application of third pillar instruments.
Under Article 35 of the Treaty, the Court has jurisdiction, upon request of a Member State's court or tribunal, to give preliminary rulings on the validity or interpretation of framework decisions and decisions, on the interpretation of conventions established under Title VI of the Treaty, and on the validity and interpretation of the measures implementing them.
However, this jurisdiction only exists for those Member States which have declared that they accept the jurisdiction of the Court. Moreover, those Member States, having accepted the jurisdiction, may limit it to the highest national courts or tribunals. At this moment, unfortunately, only 16 Member States have accepted the jurisdiction of the European Court to give preliminary rulings on third pillar instruments, and two of them have made a limitative statement. This is really insufficient in my view and does not allow for appropriate dialogue between the Court and the national courts applying European law on a daily basis.
In addition, the European Court has jurisdiction to review the legality of framework decisions and decisions. Both Member States and the Commission may bring an action before the European Court to challenge the legality of these measures. In practice, the Commission has made use of this possibility twice. I refer to the cases regarding the request for annulment of the framework decision concerning the application of criminal law with respect to the protection of the environment and ship source pollution. But, in my view, these provisions also need improvement. In particular, the present Treaty does not provide for a mechanism similar to the infringement procedures for Community legislation, in order to monitor the implementation of the instruments in Member States' legislation.
I have expressed my view on the gaps with respect to the jurisdiction of the Court in the area of freedom, security and justice in two communications I submitted to the Commission in 2006 and July 2007 on the implementation of the Hague programme. The Commission therefore welcomes the mandate agreed by the Member States for an intergovernmental conference to finalise details of a reformed treaty. Under the reformed treaty, I would expect the Court of Justice to become fully responsible in all justice, freedom and security areas. This is important to tackle poor national implementation of previously agreed work.
(ES) Madam President, the Commissioner has replied as I anticipated, as I am aware of the value he places on the institutions of the rule of law.
The problem is that the Constitutional Treaty is still at an indeterminate point: we do not know if we will succeed in concluding it and in the meantime we must operate in this Community, tackling terrorist crimes on the one hand and on the other ensuring legal certainty.
The question I would raise with the Commissioner is, in the light of the lack of will on the part of some States to take on commitments before the Court of Justice, whether he believes it is appropriate for us to continue to adopt anti-terrorist measures if at the same time such measures are not coupled with a strengthening of the courts. In other words, each time a measure of this type is adopted, the Member States should enter into a commitment to acknowledge the jurisdiction of the Court of Justice. Otherwise, we will be faced with the possibility of authoritarian or coercive methods being adopted without the possibility of recourse to the Court.
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, this is a very delicate issue. On the one hand, I believe that the Member States must shoulder their responsibilities and, in my view, their first responsibility is to agree in October, during the Portuguese Presidency, on the proposal that the Intergovernmental Conference has received from the European Council, a very clear mandate which includes the new powers of the Court of Justice.
There is no doubt that we shall then be able to take a huge step forward, particularly as regards the most delicate issues, the most sensitive sectors, i.e. those of the current third pillar, where the Court will finally have jurisdiction. We will finally have the possibility of a full review by the Court of Justice.
I would point out that in some cases the Member States are reluctant even to follow the Court's directions; the Court of Justice has told us that in some areas the instrument of criminal law may also be a European instrument; the Court said this of pollution, for instance, which is a sensitive issue. Some Member States are continuing to oppose any such agreement, which unfortunately has to be unanimous and which simply follows on from a Court decision; they nevertheless continue to oppose it.
Clearly, this problem can be resolved only if the Portuguese Presidency manages to obtain agreement in October, something that would be a major success and would bring about that leap forward that you have mentioned and that I fully support.
(DE) Madam President, Commissioner, it is an open secret that in some of the new EU Member States the forces behind organised crime are on the best possible terms with the highest political circles. To what extent and by what means will the Union help those eastern and south-eastern European countries, which have huge monetary and financial problems themselves, to fight that interaction between politics and organised crime?
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, as a general objective this does not, in my view, relate only to the eastern countries, since the general objective is to encourage a strong, hard-line and ongoing fight against corruption.
The fight against corruption cannot come to an end, for instance, when a country becomes a Member of the European Union. We have worked with many candidate countries which have become Member States of the European Union. Those countries have achieved very good results and our interest now is, for instance, in working with those which are not candidates, but are simply our neighbours: the countries of the Western Balkans, important partners such as Ukraine, countries with which we have an important partnership. I think that it is always in our interest to help those countries to root out corruption and business and politics are always bound up in corruption.
My answer to the question is certainly yes. The European Union is interested, and I think that it is in our interest, and I would also say in the interest of the people of those countries, because people who suffer politics-related corruption have their rights denied on a daily basis. That is something we owe to Europe and to the people of those countries.
(DE) Madam President, Commissioner, organising illegal immigration and people trafficking are important branches of the business of organised crime. We as a European Union brought Frontex into being with your initiative - a good idea fraught with major implementing problems: Member States do not deliver, actions are interrupted in July and only resume in September. What will you do to make the Frontex instrument function efficiently and provide Member States with the necessary support throughout the year, so that we can have an effective instrument in our hands to combat organised illegal immigration, something you also want to see?
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, in my view we have already achieved very substantial results. If any of you would like to compare the statistics for 2006 with the statistics for the first eight months of 2007, between January and the end of August, you will see from the official statistics that the number of illegal immigrants arriving in the central Mediterranean is up to 40% less than in 2006 and, in the case of the Canary Islands, over 60% less in 2007 than in 2006. This shows that Frontex is starting to have good results.
Later this week, the second Frontex mission, to be called Nautilus II, will set off for the central Mediterranean; I have also proposed a third Frontex mission in the western Mediterranean between the Balearic Islands, Spain, Morocco and Sardinia. These are operations which require greater cooperation in terms of crew, vessels, helicopters and aircraft.
Cooperation between the Member States is growing every day because they are seeing the results. Frontex personnel numbers need, however, to be increased because as you probably already know Frontex is currently working with fewer than 90 actual people in order to coordinate operations in the whole area of the external borders. Bearing in mind the initial results, there is no doubt that this demonstrates record efficiency.
We are relying on the support of this Parliament so that Frontex can be helped from a financial point of view and from the point of view of the professional skills which it already possesses, but obviously not yet to the necessary extent.
Subject: Role of EU research in relation to European food policy
Given the conflicting views in the EU with regard to genetically modified (GM) foods, could the Commission outline its view in relation to the role that research has to play in this particular area.
Could the Commission state whether, from a scientific point of view, it is possible for any EU Member State to declare itself a 'GM-free zone'? If so, would such a designation be consistent with the relevant EU legislation in this area and how would it be possible to authenticate such a designation in relation to livestock products?
Does the Commission's research suggest that it would be beneficial for the EU to adopt 'GM-free' status, and if so what would be the potential consequences?
Member of the Commission. - I should like to thank the honourable Member, Mrs McGuinness, for the question. Firstly, I wish to reply to your question on GMO research in general. In the past the Commission funded research projects on genetically modified food in the Fifth Framework Programme and also in the Sixth Framework Programme, with several projects that contribute to shedding light on the safety assessments of genetically modified foods.
Research projects were also funded on the issue of coexistence between GMO and conventional crops, which also addressed traceability measures. These projects will ultimately contribute to reducing costs and to ensuring informed customer choices in line with Community legislation. This year, in the first call for proposals in the 7th Framework Programme, the Commission called for the submission of proposals on a topic for research on assessment of short- and long-term effects of GMOs on human and animal health, with the aim of supporting the development of improving techniques for post-market monitoring and for analysing their possible limitations. While evaluations have been finished, the selection process of proposals for funding is still going on.
Moreover, a complementary study has been launched by the Commission in DG Environment dealing with the long-term effects of genetically modified crops on health, biodiversity and the environment. The key objective of this study will be to prioritise the potential risks of the main crop trade combinations cultivated worldwide by collecting and analysing information from peer-reviewed literature and from the relevant organisations, both within and outside the European Union. With the necessary expertise in research and cultivation of GM crops, the results are expected next spring.
In the future, Commission-funded research could include tools for safety assessment, risk/benefit assessments, including risk communication and perception, detection methods, ways to ensure traceability and coexistence of genetically modified and conventional organisms.
On the second part of your question on the coexistence issue, I would like to add the following. It should be noted that authorised GMOs can be freely traded and used within the EU under the conditions of the authorisation consent provided. The legislative framework for the authorisation of GMOs for placing on the market and for deliberate release into the environment in the EU does not provide the possibility to establish zones where the cultivation or placing on the market of GMOs is generally prohibited. A general ban would contradict Community legislation, in particular Directive 2001/18/EC on the deliberate release into the environment of GMOs.
Indeed, only GMOs that have been scientifically evaluated as safe for the environment and animal and human health are authorised to be placed on the market. A specific ban on a product must be scientifically justified according to Article 23 of this directive, the so-called safeguard clause article.
Community research into coexistence is studying appropriate measures to segregate authorised GM crops from conventional and organic crops in a feasible and practical way. The research results indicate that sufficient segregation is feasible for the major crops studied so far - maize and sugar beet. However, with increasing commercial cultivation and genetically modified crops in the EU and imports of genetically modified food and feed, adventitious presence through gene flow and admixture becomes unavoidable.
On your question about the possibility to authenticate a GM-free designation in relation to livestock products, I would like to draw your attention to the statement of the European Food Safety Authority paper published recently on 20 July 2007, where EFSA noted that no technique is currently available to enable a valid and reliable tracing of animal products like meat, milk or eggs, when the animals have been fed a diet incorporating GM plants or, to put it another way, DNA fragments or proteins from GM plants have not been detected in edible products from farm animals using the existing available techniques.
To add something from the area of my colleagues, the Commission continues to assess the coexistent measures notified by Member States with respect to their compliance with Community legislation. The Council asked the Commission to develop jointly with the Member States guidelines for crop-specific co-existence measures at technical level.
The Commission is currently setting up a European co-existence bureau which will conduct this technical work jointly with national experts and stakeholders. The work is planned to start by the end of 2007. The first crop to be addressed will be maize.
As for the further steps towards harmonisation, the Commission intends to sum up the developments in the Member States regarding the development of the regulatory regimes and practical experience with GM-crop multi-cultivation in a report scheduled for the year 2008. This will be the basis for the decision about future steps to take on this issue.
Finally, concerning the last part of the question concerning potential consequences, as regards the GM-free status, I would like to add the following. Farmers are free to decide amongst themselves not to cultivate GMO or to create, on a voluntary basis, zones where GM crops are not cultivated. These zones can be established only under the voluntary and unanimous agreement of all farmers concerned in the respective locations, while allowing for the possibility for any farmer to withdraw and cultivate authorised GMOs if he or she so wishes.
The regions or farmers which wish not to cultivate GMOs or to adopt a GM-free status, can certainly benefit from the research findings from the research framework programmes. To date, the results from our research projects do not indicate any reasons why a GM-free status would be beneficial for public health or for the environment.
As regards other issues related to your questions, as for the economic implications on voluntary refraining from GM-crops cultivation, they depend on numerous factors such as prices for GM or non-GM crops, agronomic differences between GM and non-GM crops, differences in yield, seed costs and so on. Local factors, pest pressure, climatic conditions, structure of agriculture of production and so on and regulatory conditions to ensure the coexistence of GM crops with conventional and organic production.
The economic impact is likely to vary between regions and Member States. Such differences are also reflected in the differences between the uptake rates of GM crop cultivation in different European regions.
The EU livestock production is highly dependent on the import of animal feed derived from soya beans, maize and other crops. Most of the imports of maize and soya bean-derived foodstuffs are labelled as GM. Certified non-GM soya bean meal is currently only available for a small market segment. Given the increasing share of GM soya bean production worldwide this could be expanded, but of course at higher cost.
Thank you, Commissioner. I am grateful for your response, but it was rather lengthy, and I think I must comment on that - it was nearly nine minutes.
Madam President, I will be brief. While you are chastising the Commissioner, may I say thank you because very often we do not get information and I really appreciate your clarity. I will need to study the detail. I have two comments and a question and I will watch the time.
Should a country decide voluntarily to be GM-free? This is being proposed in Ireland; it is part of the Programme for Government and is being looked into. Could we as a country decide we do not want to bring in food produced from, for example, meat of animals which have eaten GM products, or to bring any particular food into our country because we want to keep ourselves GM-free? Are you concerned about the impact on grain prices of such a policy?
Member of the Commission. - I will tell you frankly that it is a bit difficult for me to answer. Of course, they will have to follow the existing Community legislation. That would be the straightforward answer. If the question was connected to research and development, it would be easier for me, but I think the answer is quite straightforward: it has to be in line with the existing Community legislation.
Is it not the case that the Commission's dilatory approach to approving GM derivatives is helping to inflate EU livestock feed prices? For example, the excessive delay in approving use of the corn by-product Hercules is severely damaging the competitiveness of our grain trade sector, yet GA 21, a GM product from Argentina, is approved in the EU for human consumption, but not for animal feed. Is it not time to rationalise and bring some sense to this situation and cut adrift some of the contrived political correctness that is driving it?
Member of the Commission. - I would just like to stress that, from my point of view, we clearly take great care to take all possible steps to understand the GM or non-GM situation as much as possible.
Decisions made in the Commission are always based on existing knowledge. We never ignore this and try to stick to this approach. Policy implications, as you mentioned, have never been the subject of our attention.
I too would like to join Mrs McGuinness in thanking the Commissioner for an excellent and interesting response. I think it will be a very useful precedential document for us to study, because it seems to me that he robustly supports the scientific justification for the use of GM crops in Europe where they are scientifically approved and authorised.
He mentioned the safeguard clause. When is the Commission going to base all its decisions on the scientific research that his department is executing and to counter the public opinion that militates against the use of GMs, that is disadvantageous for our farming community and indeed for the cost of food, and is negative for the economy of Europe?
Member of the Commission. - As you know, it is a complex issue and it is important to understand that some people have precautionary fears. That is why it is important that we develop the awareness and the level of knowledge as far as possible, because it is of vital importance that we base our decisions on the knowledge we have. I will try to do my best to ensure that this level of knowledge is developed in the future as far as possible.
Thank you Commissioner. I did not mean to be too harsh but we have to strike a balance between detail and time, which is difficult.
Part two
Subject: The operation of the EU budget
Can the European Commission make a statement as to how it believes that procedures for agreeing how the EU budget is spent annually can be simplified and streamlined in future?
Member of the Commission. - I would like to respond and to repeat my response which I already sent to Mr Crowley about the annual procedures and budget procedures in general, and how they can and could be improved. I would like to give my answer in two parts. The first for the current reading, what can still be done, how we can use funds more efficiently, and, of course, the future proposals in our revised treaty, which arose from the June Council this year.
In the current Treaty procedures, we can say that we are satisfied in general with the results, because under the current Treaty we have the possibility of improving and finding the fast-track solution if an urgent situation occurs. A recent example is last year's tsunami, and this year it was Palestine and partly Kosovo. We were able to find the solution by fast-tracking one reading - but it takes some time, and very much depends on consolidated, trilateral negotiations between the two budgetary authorities and the Commission.
But of course the honourable Member is right in saying that, in this Treaty, there can already be a lot of room for improvement, and one of the examples concerns the pragmatic timetable in the annual budgetary procedure - followed since 1975. We, on top of the treaty request, we altogether - I mean all budgetary authorities and the Commission - agreed to add two and a half months to the procedure, mainly because at that time there was no electronic mail. Now we do not need this time schedule but still, inertly, we have this time schedule on our tables and nobody tries to deal with this question. Of course these productivity gains can be drawn already on this example.
But another element which is very interesting and we have adopted together in negotiations with Parliament and Council, and the Council has finally adopted, the new Financial Regulation and its implementing rules, which have been in force since May of this year, 2007. Here, already, we have some simplification and streamlining in the implementation of the European budget on an annual basis.
But of course probably the best messages I can transfer today to you are the revised treaty proposals. And, here, I would like to point out four elements which can improve democratic scrutiny, accountability and transparency in the budgetary procedure.
The first innovative proposal in the revised treaty is that the distinction between compulsory and non-compulsory expenditure is proposed to be eliminated, providing one procedure for the adoption of the annual budget by the budgetary authorities.
Secondly, the so-called 'maximum rate of increase' in Article 27 of the EC Treaty - usually a source of conflict in the annual negotiation process - will no longer be in use or necessary because the substitute in practical terms for the maximum rate of increase, the multi-annual financial framework, will be enshrined in the treaties, which is not the case today.
Finally, in future financial regulations we will have a different adoption process. This will be adopted by codecision with Parliament. Until 2007 it was decided unanimously only by the Council - by the Member States. That is a huge difference which we envisage.
So all these proposals, together with the possibility of improving on an annual and everyday basis, will give more powers to the democratically elected European Parliament and will further democratise the decision-making process.
I thank the Commissioner for her response and for her facilitation of a further question.
It concerns the question of what the new Reform Treaty presents to us with regard to the multiannual funding aspect and the functioning of the budget. As you know, every year we have the usual arguments with regard to certain own resources that are being made available as well as what other funds we have made available and how those monies have been distributed to the different headings, whether it is agriculture, social structure, structural funding, regional funding and so on.
One of the biggest complaints we always get here in Parliament is that people do not know where European money is being spent. They do not know where exactly the funding they are giving, as they see it, is being distributed amongst the different countries. I know Member States have a responsibility themselves to say that, but is there some mechanism whereby the Commission could be more forthcoming with regard to highlighting the areas of expenditure?
Member of the Commission. - I would like to announce that we obtained an agreement with the Council precisely on the new Financial Regulation, under our transparency initiative, whereby Member States have agreed to report and make public all information on all recipients of funds - not only for agriculture but for all funds. The agriculture agreement will take effect from 2009 and the others from 2008, 2009 and 2010.
This is a huge step for transparency, responsibility, openness and communication with citizens. Citizens will be able to know who will receive each penny and why, so it will also be much easier for Member States to answer.
(DE) Commissioner, my question concerns the late payment directive. Many small and medium-sized undertakings, and many researchers too, constantly complain about the length of time it takes from authorisation of a project to actual payment. Pre-financing is far too difficult for many small and medium-sized undertakings. Do you think the European Commission might also bring its payment conditions into line with the late payment directive, which applies throughout Europe and which we all agreed?
Member of the Commission. - We know the problem and have applied new regulations and implementing rules to these questions. We hope that the new ones, which have been in place and in force since May of this year, will simplify the procedure and, of course, will allow for a more responsible response from the Commission also. We understand that the rules need to be the same for everybody, not only for Member States and recipients but for the Commission also.
(DE) Commissioner, you referred to political crises. This year we have seen countless natural disasters in Greece, the UK and elsewhere. It is most important for budget funds to be made available rapidly in such cases. Are the instruments we have now adequate or could improvements perhaps be made? Might there be ways of increasing the overall financial volume, given that the figures for this summer show that the funds we have at present will certainly not suffice?
Member of the Commission. - Concerning Greece in particular, we are looking for at least three sources of possible accumulation of funds. From the regional policy funds, we have a special fund of over EUR 1 billion annually which we can use. We are also looking into some re-programming - redirection of programmes which had been previously planned, and the Greek Government next week will negotiate with our technical people on what programmes they want to change or replace by others and where to prioritise.
Also, agricultural funds can be used for restoring the land, especially land which was used as agricultural land on this peninsula. So we are able to look into three or four possible sources and to accumulate them.
But on the procedural side, referring to the question of the main questioner, sometimes procedures take a lot of time, if we are being open with ourselves and do not fear saying that. Of course, we will receive a final concrete request from the Greek Government approximately 10 days after all calculations, but the response and procedures will take a lot of time. Usually, we pay, on average, between six and eight months after the event and that, of course, is not the best solution for the Member States and for the situation to be resolved. While the procedures which we have today in the Treaty make it possible for us to be faster, the political will of all the budgetary authorities needs to be in place. Plus, of course, the proposed new treaty can make this faster. But, in general, on the amounts - that is an absolutely different question. We are all the time being asked to use the budget more flexibly. For example, we have some lines of new spending and some reserves which, by the end of the year, will have been returned. This flexibility is not yet given, by the Council or by Parliament. I would be happy to have this flexibility, and I am sure my fellow Commissioners would be happy to have it because, yes, sometimes this rigidity of the budget leaves us with our hands tied.
So there are a few sources: flexibility, general amounts and speed and rapid response from all budgetary procedures. These are the three sources where I see we can gain more efficiency in the final result.
Subject: Planning of subject disciplines and areas of learning under the 'Education and Training 2010' programme
Having regard to the aim of establishing a sound basis for cooperation and support in the education sector, in particular through the 'Education and Training 2010' programme, in order to promote a strategy of lifelong learning, will the Commission say what position is occupied in the overall scheme by subject disciplines and areas of learning which are not directly related to the labour market, such as ancient Greek, Latin, history, archaeology and linguistics? How will European citizens be persuaded of the value of continuing to teach and learn subjects which have no strictly practical application, in particular classical languages and literature, and historical studies?
Member of the Commission. - As we are all aware, under Article 149 of the EC Treaty, the content of the education programme is the responsibility of Member States, which means that decisions on the design of the curricula delivered by the educational institutions, as well as the subjects taught, are therefore taken solely by the Member States.
The Commission has the role of supporting the Member States in their development of quality education. Under our Education and Training 2010 work programme, the Commission plays a central role in facilitating the exchange of best practice between Member States in order to help ensure that their education and training systems can meet the challenges of the 21st century.
Because labour market issues are an important part of the Lisbon Strategy, it is clear that aspects of education policy that relate to labour market, and more generally to competitiveness, play an important role in this respect.
This said, it does not follow that subjects such as ancient Greek, Latin, history, archaeology and linguistics are unrelated to the labour market. Apart from direct employment opportunities in many of these areas, the study of such subjects entails the development and transmission of a range of generic skills, such as analysis and reasoning.
One of the reference texts for the work programme in the recommendation of Parliament and the Council of 18 December 2006 on key competences for lifelong learning, these competences include 'communication in foreign languages and cultural awareness and expression'. The latter includes an awareness of local, national and European cultural heritage and their place in the world. Civic competence as defined in the resolution includes knowledge of contemporary events, as well as the main events in transnational, European and world history. So I think this is a very direct and explicit contribution to the orientation which is asked for and supported by Mrs Panayotopoulos-Cassiotou, and, I believe, by many other Members of this Parliament.
(EL) Commissioner, thank you for your answer. You have assured me of your continued interest. How much of the funding is being allocated for the promotion of the 'Education and Training 2010' programme, however?
You are the Commissioner responsible for Culture. What part of the research from the 7th programme is to be used in the areas you have mentioned - that is, in furthering knowledge in the fields of language, culture, history and linguistics?
Member of the Commission. - There is no specific subdivision now, but as you know from the legal base we have the programme is divided into four main pillars concerning lifelong learning: Erasmus, Comenius, Leonardo da Vinci and Grundtvig, plus horizontal actions or transfer selections. One could more or less say the same about research and development and cooperation, but it is very important that partners - institutions - engage themselves in areas which are close to humanities, to cultural awareness, to nurturing of values. So, in a concrete sense, for example, we support, in the lifelong learning programme, the European Standing Conference of History Teachers' Association, and it is important that such an association exists, that it complies with the rules, that it is eligible, and then we can provide support.
I will not encourage divergence or too much separation of the soft sciences and hard sciences. Civic education comprises basic competences plus the very horizontal natures of skills, knowledge and attitudes that are needed not only for the labour market, but also for living together in a more and more diverse Community and at local, regional or European level.
Subject: Education drop-out rates
According to the official statistics published by Eurostat for 2006, the education drop-out rate among young Europeans aged between 18 and 24 is 15,3%.
In 14 Member States, however, that indicator exceeds the European average. The highest education drop-out rates are in Malta (41%), Portugal (39,2%), Spain (29,9%), Iceland (26,3%), Italy (20,8%), Latvia (19%) and Romania (19%).
The European Union has proposed to raise the employment rate to 70% by 2020 through the Lisbon Strategy. Against the backdrop of the increase in labour productivity, however, the workforce requires ever more training.
What measures does the European Commission envisage taking to reduce the education drop-out rate?
Member of the Commission. - Madam President, in 2000, the millennium year, 17.6% of the population aged between 18 and 24 had not gone beyond lower secondary education. By last year, 2006, the level had fallen to 15.3%. Six new Member States had already beaten our 2010 benchmark, which is 10%. Under Article 149, as I previously mentioned, this is the full responsibility of Member States. The content and organisation of education is the competence of Member States. Our role is to support and supplement the action of Member States. We have done this in a number of ways. I will mention just some. In particular, the Commission has supported the development of the evidence base on which policy measures can be built, sponsoring a number of studies around this problem.
Further, last year, in our 2006 communication on efficiency and equity in European education and training systems, the Commission stressed the importance of pre-primary, pre-school, education as an effective means to reduce school drop-out rates, and pointed to the dangers of tracking pupils too early.
The Commission has also launched a public consultation process quite recently on the modernisation of school education. This includes seeking the views of stakeholders on how best to tackle early school-leaving. In the framework of the analysis of the Lisbon national reforms programme, the Commission issued specific recommendations to Member States about early school-leaving, where it was deemed necessary.
Through the education training 2010 work programme, it has used the open method of coordination to develop good practice and peer learning on early school-leaving.
Member States have also been encouraged to make use of the Structural Funds for targeted interventions to tackle particularly high rates of early school-leaving and to participate in projects funded under the lifelong learning programme, which addresses this issue.
In conclusion, progress has been visible and measurable, but not yet enough, and we need to really continue and improve the dynamics.
(RO) Madam President, Commissioner, thank you for your answer. Even if education is the Member States' responsibility, the Commission should involve itself in ensuring the future of the European Union. Recommendations are part of soft law. The European Commission has to explicitly request the Member States to develop action plans for fighting against school drop out.
The European Union needs skilled human resources. It is unacceptable that young people originating from poor families or from a rural environment are obliged to leave school because of their financial situation. The EU population is growing old and in order to ensure the sustainability of the social welfare schemes increasing work productivity is necessary.
Here is my question: Commissioner, what are the measures you are taking in order to support Member States to financially assist those children who deserve to continue their studies, especially those originating from poor families or from a rural environment? This is really a problem and we are talking about the future of Europe.
Member of the Commission. - This could be a long answer but, in short, we try to cooperate, pool resources and policies in order to promote better conditions for young people.
Tomorrow, for example, the Commission is going to adopt a written procedure - a policy paper on youth employment. We believe that youth is our future and the future starts now. We encourage especially the new Member States to use more structural funds for the support of educational policies for mobility. Of course, in saying that Member States' basic responsibility is the system and the content, we believe that quality or efficiency and equity followed by Member States could deliver more concrete and better answers for our citizens, including the young.
I am sure the investment in human resources, especially via education and training, is the most valuable and efficient investment in society's cohesion and future competitiveness. I say that not only as the Commissioner responsible for these areas, but also as a politician and a father. So we do not doubt that we need to do more together.
You referred to the Structural Funds several times. What can you, as Commissioner, do to encourage countries to use those funds for their people, for social programmes etc.? Certainly, in Ireland, I know that the bulk of those funds were used for roads and for big infrastructure projects. Virtually nothing was spent on people.
Member of the Commission. - We are free people, free societies, and it is an invitation to be reasonable in this freedom. I said that investment into human potential is the best.
I am not against investing in modern infrastructure, in transport and in the environment, which is important. But even in the communication I mentioned in my introductory answer, we say - and this is based on scientific evidence - that investment in pre-school attainment of children from a poor socioeconomic background is the most efficient way of dealing with their worsened conditions for cohesion. The rate of return into education at pre-school age, for example, is higher than the rate of return from investing the same amounts in the longer term in financial institutions.
So, that said, this is an invitation for ministers and Members to behave like reasonable fathers and mothers and to think about future generations, not just about tomorrow, the immediate future or polls in the next elections. I think that this kind of generational, long-term approach is highly needed and very efficient even in financial terms, but sometimes we just behave according to short-term, even narrow-minded approaches.
Europe is full of examples; it is a mosaic, and some Member States show examples that are now a world reference. Look at the PISA study, and I invite you to look at the next study, which will be published by the OECD in September. We will see where we are after three years and some European countries are amongst the best performers in the world. We need such performers, and we need more of them.
Subject: EIT
As the Community institutions move to set up the European Institute of Technology they have been negotiating about the funding for the project. The intention is to obtain money from the private sector as well. How can the Commission ensure that the EIT does not suffer the same fate as the Galileo programme, to which the private sector has made no financial contribution?
Member of the Commission. - Madam President, this is the question on EIT private sector funding. We believe that public and private partnerships are instrumental in driving information in the knowledge-based economy. If not, we do not succeed.
The private sector provides not only additional financial resources but, more importantly, can bring about changes in the strategic direction of innovation. So I would say it is not so much about money itself, but the way we cooperate, how we put together partners and interests.
Many EU countries have taken action to facilitate structural relations between the public and private sector with a view to promoting knowledge transfers between universities and industry. In this context, the activities of the EIT and, notably, knowledge and innovation communities will be implemented through innovative public-private structure partnerships and financed through a variety of public-private sources. The precise arrangements for their funding cannot be determined in advance and will clearly evolve over time, but the objective is to maximise the share of contributions from the private sector.
The Community contribution, which was agreed at EUR 308 million for the next Financial Perspective, is intended to act as a catalyst to draw forth resources from the private sector. The Commission has been particularly attentive in seeking to facilitate and attract private sector participation in the financing of the EIT and knowledge innovation communities (KICs).
For example, a key criterion for the selection of the KICs will be their capacity to ensure long-term and sustainable financing, including a substantial contribution from the private sector. It will be important for the governing board to identify fields for potential KICs that will attract the interest of a wide range of participants, including those in the private sector.
Moreover, the EIT will be empowered to establish an EIT foundation with the specific objective of mobilising and leveraging resources from both individual and corporate donors.
(FI) Madam President, Commissioner, it has been said that private funding would also come from the United States of America and Microsoft has been mentioned as an EIT sponsor. Is it not alarming that such large companies from the United States will try and benefit from the results of research produced at the European Institute of Technology? At the same time I would like to ask this: will these private sponsors possibly also be imposing conditions on the funding they provide?
Member of the Commission. - I would say it would be boring if there were only United States companies interested in dialogue and cooperation and possible investment. There are many more, and there are many more also from Europe. Many of these companies, whether European, US or international, already invest a lot in Europe.
The EIT should create even more incentives and friendly conditions for innovation in Europe. I would not eliminate interest from outside, but I would encourage the commitment of Parliament, Council and Commission to finding the definite answer and agreeing on the full proposal in order to mobilise European investment in international cooperation. But all positive constructive signals, both inside and outside, are really welcome.
Commissioner, do I detect from your answer to Mr Seppänen just now that you actually have indications of major interest from companies wishing to invest in the EIT? Because, if not, if you do not achieve substantial or sufficient funds from the private sector, will you refrain from attacking the EU budget and will you take it as a lesson that perhaps there is not that much interest in funding the EIT?
But I would like your assurance that perhaps you have these sincere expressions of interest.
Member of the Commission. - We had and we have an increasing interest, especially now we have reached the current stage of the proposal itself, because at the beginning this was more of an idea or a concept and now it is a concrete text.
It has not yet been finalised formally - we hope to do that by the end of this year - but the messages from individual businesses or business organisations have been more and more concrete and positive, in the sense of possibly deeper involvement in the future.
We had talks with the European Round Table of Industrialists, Business Europe, Eurochambers and many other associations, like the European Association of Research and Technology Organisations (EARTO). I really can say that the messages were more and more concrete. Of course, nobody writes a blank cheque or makes commitments in advance, and what we do should not replace what is going on in a positive sense in some centres or in partnerships, but the EIT should create still further momentum, incentives and scope for a more innovation-friendly Europe Union. That is the intention and this is a shared responsibility.
(LT) The idea of the European Institute of Technology is to generate innovations which would contribute to the enhancement of the competitiveness of the European Union. If large private companies were to participate in the activities of the Institute, would innovations be accessible to other market participants? What about the Member States? Should the Member States and the European Community not be the main financing bodies of a European institution?
Member of the Commission. - We have to define the role of the EIT itself, which is the institution for running the competition selection, the evaluation monitoring and organising the framework for a whole range of knowledge and innovation communities. However, regarding innovation, the core partnership is at the level of KICs. There, one can imagine considerable cooperation with SMEs, and the internal arrangement is not only their right but also works to their advantage because they must build trust to increase or to start new cooperation under the umbrella of the EIT and for the basic relations around the intellectual property, the proposal refers to the principles of the Seventh Framework Programme.
I am sure that there must be enough freedom and flexibility to arrange intellectual property rights between partners for the benefit of their cooperation and of the relation between KICs, vis-à-vis or with the EIT, and also for the benefit of course of further application of innovation.
We have many models in Europe. I think we can use a lot of inspiration for real encouragement and actually EIT could be a kind of an icebreaker to open better conditions for a knowledge-friendly Europe, including intellectual property friendliness or Community patents or policies which are very much needed and important for a real transfer of knowledge between partners.
Questions 38 and 39 will receive written answers.
Subject: Absolute prohibition of conversion of fixed-term contracts into contracts of indefinite duration in Greek public sector
It is six years since Directive 1999/70/EC entered into force in 2001 and Greece has not yet complied therewith. Despite final judgments in favour of workers on fixed-term contracts, the Greek Supreme Court has ruled, with reference to the Greek Constitution and setting aside previous case-law, that it is absolutely prohibited to convert fixed-term employment contracts into contracts of indefinite duration in the Greek public sector. This ruling is totally contrary to the spirit and the letter of Directive 1999/70/EC and to the judgment of the Court of Justice (Case C-212/04), which stresses that Directive 1999/70/EC 'precludes the application of national legislation which, in the public sector alone, prohibits absolutely the conversion into an employment contract of indefinite duration of a succession of fixed-term contracts that, in fact, have been intended to cover 'fixed and permanent needs' of the employer and must therefore be regarded as constituting an abuse.'
What are the Commission's views on the evident refusal of Greece to implement Directive 1999/70/EC? Will it initiate proceedings against Greece before the Court of Justice?
Member of the Commission. - (CS) Madam President, ladies and gentlemen, Council Directive 1999/70/EC concerning the framework agreement on fixed-term work requires the Member States to adopt such measures that would prevent abuse arising from the use of successive fixed-term employment contracts. However, the Member States are not obliged to replace fixed-term contracts with open-ended contracts assuming that there are other effective measures in place that would prevent or sanction such abuse.
The European Court of Justice confirmed this interpretation in its judgment of 4 July 2006 in Case C-212/04 (Adeneler) pertaining to Greek legislation.
The European Court of Justice also stated that interpretation of the relevant national legislation does not fall within its competence. It is entirely for the Greek courts to provide an interpretation of relevant Greek legislation and to determine whether this legislation complies with the requirements of the Directive regarding the existence of effective measures that would prevent and sanction abuse arising from the use of successive fixed-term employment contracts.
Greece implemented the above-mentioned Directive through Presidential Decree No 164/2004 concerning the public sector. The Commission carried out a thorough analysis of this Decree and concluded that it was compatible with the requirements of the Directive.
Since the Directive was implemented at a late stage, on 19 July 2004, the Presidential Decree contained an exceptional temporary provision that makes it possible under certain conditions to change successive fixed-term employment contracts concluded before the date on which the Decree entered into force into employment contracts of indefinite duration.
I am aware that the legal situation concerning the abuse of fixed-term employment contracts in the Greek public sector was a subject of disputes over the last few years. This was confirmed by the recent judgment of the Greek Supreme Court of 11 June 2007 in which the court annulled its previous case-law.
As already mentioned, according to the judgment of the European Court of Justice, the national courts are responsible for interpreting and applying the relevant Greek legislation, including the Constitution, in relation to the circumstances of particular cases submitted to them. However, in doing so the courts must duly observe the applicable EU legislation, in particular Directive 1999/70/EC.
The Commission is closely monitoring the development of the situation in Greece. It will carefully examine the latest ruling of the Supreme Court and will monitor subsequent measures adopted by the Greek authorities.
To conclude I would like to mention that according to the information supplied by the Commission, several Greek courts have already submitted preliminary questions concerning this matter to the European Court of Justice. The European Court of Justice will thus get the opportunity to deliver an opinion on the interpretation of the relevant Community legislation.
(EL) Commissioner, you are well aware that Greece is the only country that has still failed to implement a directive that has been in force for six years. Tens of thousands of contractors are cursed with a government that you say ought to respect the decisions of the courts but nonetheless passes laws whereby it refuses to respect the final decisions of the courts and the case-law of the European Court.
Many of those who died in Greece's fires this year in were contracted forest fire-fighters with more than 10 years' service, employed on a temporary basis, and with deficient training. For months now you have claimed to be studying this question. As guardians of European legislation, do you intend to do something?
Member of the Commission. - (CS) Of course the European Commission is a guardian of the European Treaties and European law, and of course for this reason we are prepared to take all the necessary steps.
The Commission has identified many problems regarding the first Presidential Decree, including those that were considered in the Adeneler case. Because of these problems the Commission contacted the Greek authorities in 2004. I can therefore confirm that we are attentive to this issue. We examine very carefully the most recent judgments of the Greek Supreme Court and if we find out that action has to be taken by the Commission, we will not hesitate to do so.
Of course many questions arise about the abuse of the fixed-term employment contracts concluded before the date of adoption of the Directive, including those that were already in force on 10 July 2002, the day on which the Directive was to be implemented, unless a temporary provision applied to these contracts.
Essentially I want to say that we are pay adequate attention to this issue and that we will take such steps as are necessary to protect the Treaties.
Subject: Equal opportunities
Is the Commission satisfied, in European Year of Equal Opportunities, that real progress is being made in 'new' as well as 'old' Member States towards equality of people of different ethnicity and sexual orientation?
What specific initiatives is the Commission taking in the light of continued homophobic actions in certain EU as well as non-EU European states, such as the ban of a gay pride march in Vilnius and the attempted break-up of an equalities demonstration in Romania?
What steps is the Commission taking to ensure that EU institutions and states live up to their commitments on racial non-discrimination and protection of minorities, especially as regards Roma people, in the face of some disturbing electoral success for extremist and intolerant parties?
Member of the Commission. - (CS) Madam President, ladies and gentlemen, 10 years after the inclusion of Article 13 in the EC Treaty we have made important progress in making sure that all citizens of the European Union are protected from discrimination based on racial or ethnic origin or sexual orientation, among other things. However, this protection is not yet complete, nor have we yet the real 'equality' mentioned by the honourable Member.
All the Member States must abide by the so-called Racial Equality Directive and Employment Equality Directive and it is the task of the European Union to monitor the correct transposition of both Directives into national legislation and their effective application. Consequently, on 27 June 2007 the Commission issued Reasoned Opinions to 14 Member States that have not transposed Directive 2000/43/EC correctly.
I want to state that the factual grounds that gave rise to these reasoned opinions vary of course from country to country as does their gravity. In any event, 14 states have received these reasoned opinions.
2007 is the European Year of Equal Opportunities for All and it has given the public authorities and civil society an incentive to organise actions and campaigns focusing on the benefits of diversity and non-discrimination.
The fight against discrimination must constantly be at the forefront of our mind. In 2008 the Commission will submit proposals for the European Year of Equal Opportunities follow-up programmes: these may contain measures for finalising the framework of anti-discrimination legislation. An on-line consultation that was launched in July and will last until mid-October forms part of preparations for assessing the corresponding impact.
I would also like to state that the Commission rejects all forms of homophobia and promotes a society based on tolerance and respect. It welcomed the European Parliament resolution of 26 April 2007 on homophobia in Europe. In this context the Commission regrets that local authorities did not grant the necessary permissions for the truck promoting diversity in Europe to visit Vilnius on 25 May as had been planned, and banned the accompanying gay parade. The Commission also regrets that the participants in the march for diversity during the Romanian GayFest 2007 festival on 11 June (which received moral support and used the European Year logo) were intimidated by extremist groups and needed police protection.
The Racial Equality Directive I mentioned earlier prevents discrimination based on racial or ethnic origin. I would like to stress that this applies in full to the Roma as well.
Furthermore, the Commission is of the opinion that in order to be applied properly, the EU legislation must be complemented by information campaigns that would inform the Roma of their rights, and by events that will inform the general public about the rights and duties resulting from the anti-discrimination law. In 2007, the European Year of Equal Opportunities for All, events focusing on the Roma are taking place in Bulgaria, the Czech Republic, Greece, Spain, France, Ireland, Italy, Lithuania, Poland, Romania, Finland and Slovakia.
Actions aimed at combating discrimination against the Roma are also financed under the auspices of the European Social Fund and PROGRESS 2007-2013, a programme for employment and social solidarity, which supports capacity-building among the Roma.
Although it is regrettable that 14 Member States have had to have reasoned opinions, I am, at least, delighted that the Commission is taking forceful infringement proceedings, because at the moment we have had a complete gap between the letter of the legislation and what is actually happening. Commissioner Špidla has mentioned some of the problems relating to the Equality truck denied access to Vilnius. Apparently, half of Lithuanian MPs think that homosexuality is a perversion. You have real problems in the public and governmental sector.
Last week, the Fundamental Rights Agency said that many Member States were failing to properly enforce race discrimination legislation, so I hope that toughness goes on because we really need it. Will you take account in the infringement proceedings of the various pronouncements and the tolerance of extremism by ministers and public officials?
Member of the Commission. - (CS) I do not think that the speech by the honourable Member contained any questions but I would like to endorse the opinion she expressed in any case.
Both of the Directives on non-discrimination are fundamental European laws. We must ensure that they are fully transposed and we must ensure that non-discrimination, equal opportunities and tolerance continue to be fundamental values that are actively implemented. That is why the European Commission has initiated infringement proceedings against 14 Member States.
However, I also want to say that in general the individual Member States accept these high values and that the majority of problems we have been debating, problems that necessitate the initiation of infringement proceedings, are of a legislative and therefore a technical/administrative nature. They do not represent a trend of a Member State rejecting the Treaties.
We now have a series of five questions relating to persons with disabilities. I understand that the questioners were possibly expecting a block answer. I would not want to deprive anyone of an individual answer, but if you wish to deal with the questions together, Commissioner, I would be happy for you to do so. First, however, I should like to take some guidance from one of the questioners before we proceed.
I too would be happy if the Commissioner would answer all the questions together, if that were possible. But, if not, perhaps you might allow him to read the answers to all five, if he has separate answers, and we will take all of the supplementaries at the end of the five replies.
I am happy to do that. I am happy to do whatever the Commissioner feels comfortable with to make sure that Members all get an answer to what they have asked, but I am also clear that the questions are linked and that we would otherwise risk going around in circles. But I am happy with whatever the Commissioner feels he can best deliver to us.
Subject: Backing independent living with action
Will the European Commission join me in welcoming people with severe and multiple disabilities who form part of the European Network for Independent Living (ENIL) to Strasbourg this week?
In response to Parliament's resolution (P6_TA(2006)0527) on the Commission's biennial report on disability, what progress has the Commission made in promoting the concept of 'independent living' for disabled people, including the right to retain funding for 'personal assistance' when moving between EU Member States for employment, education or residence? Will the Commission bring forward a Europe-wide policy on personal assistance?
Subject: Promotion of independent living for persons with disabilities
De-institutionalisation and greater autonomy are among the priorities of the European Union Disability Strategy. What progress has the Commission made to date as regards the recommendations of the study drawn up on the de-institutionalisation of persons with disabilities? Does it agree that an increasing number of persons with disabilities are being institutionalised? What further measures does it intend to take to tackle this challenge?
Subject: Rights of people with a disability
Welcoming the Commission's commitment to a 'human rights' approach to disability since its 1996 Communication, and acknowledging the presence in Strasbourg of the European Network for Independent Living, does the Commission accept that the human rights of people with a disability are abused in the European Union as well as across the rest of the world? Which further steps does the Commission plan to take to address such abuses in the EU?
Subject: Mainstreaming for disabled people
Welcoming the Commission's support for the principle of mainstreaming for disabled people, on how many occasions has the Inter-Service Group organised by DG Employment and Social Affairs met during 2007, and which Directorates-General of the Commission have not been present at these meetings? In connection with this week's visit to Strasbourg by the European Network for Independent Living, and welcoming the Commission's commitment to 'ring fence' a fixed percentage of its overseas development assistance to health, education and social services, which steps is the Commission making to make sure community development projects for disabled people benefit from these funds?
Subject: Representation of disabled people
Could the European Commission describe which arrangements are in place to guarantee representation of disabled people and organisations of disabled people in EU social inclusion strategies? In line with the principle endorsed by the Commission of 'nothing about us without us', what further steps does the Commission plan in this regard?
Member of the Commission. - (CS) Since I am going to try to give a very brief reply to all of the questions together, I will concentrate only on the most important issues.
A program focusing on the active integration of disabled people has been developed since 2006 as part of the European Action Plan for people with disabilities. At the heart of this program is the right of disabled people to independent living.
Since the Commission advocates de-institutionalisation and since the general opinion in this area is similar, the Commission is also examining alternatives to care provided in sheltered institutions. The Commission supports research into suitable methods for so-called de-institutionalisation. Independent living for disabled people must be supported by the provision of quality community services to these people; not only of a physical nature but also respect for human dignity.
Drawing on my own personal experience I can say that educating the people who provide these services to persons dependent on them is very important for the quality of the social services. The way in which the basic rights of disabled people are observed and the quality of their lives depend to a large degree on education.
As I have already mentioned, the Commission is using its right to actively support the development of community services and I want to say that in this process the Commission always concentrates on the quality of life of individuals. Indeed, de-institutionalisation itself does not automatically guarantee an improved quality of life and autonomy: they are only guaranteed when de-institutionalisation is replaced by community services of a corresponding quality and standard. In this context, the Commission has requested a study on social integration, the purpose of which is to assess the situation of disabled people in large sheltered institutions where, as you know, there are many instances where the standards and way of life are not up to the standards and quality the people undoubtedly deserve. We must therefore monitor this situation to ensure that it is improved.
However, the Commission cannot confirm the opinion that the number of people in sheltered institutions is on the increase. We do not have the figures at our disposal but, as I have already said, de-institutionalisation is the principle we follow and we will continue to follow that path.
I would also like to stress that we welcome initiatives that concentrate on the basic principles of the quality of provision of social care at a European level. I would stress, too, that the fact that the issue of the rights of disabled people has been elevated to an international level thanks to the United Nations Convention on the Rights of Persons with Disabilities is, in my opinion, a huge step forward. The Commission encourages the Member States to ratify this Convention and to give a concrete response to it as quickly as possible.
The Commission has pledged to take account of the needs and rights of disabled persons and to include them in all relevant EU strategies. The issue of providing for the needs of disabled people is dealt with, at EU level, by the Commission's Inter-Service Group on Disability, as well as through cooperation with the Member States and parties concerned, including disabled persons, in the High Level Group on Disability in the European Union.
Since 2000 the European Community has co-financed approximately 160 projects for disabled persons in developing countries amounting to EUR 100 million. These projects provide support for Eastern Europe, the Middle East and ACP countries and concentrate on people with mental and physical disabilities, capacity-building, community rehabilitation, the rights of disabled people, social inclusion, poverty reduction, de-institutionalisation, etc.
Ladies and gentlemen, there is no doubt that the Commission implements active policies for disabled people and that we have achieved significant progress within the European Union. However, as I said when answering a previous question, we still have a long way to go. We have been working on the basic process of possible amendments to the existing European legislation. This is what I was talking about when replying to the question about the Directives on non-discrimination.
Ladies and gentlemen, I have tried briefly to touch on the most important issues and due to the rather improvised nature of this debate I may well have neglected some issues while there are others that I might not have explained quite clearly. Therefore, I would suggest - if this is acceptable - that I now listen to your supplementary questions and respond to them. However, I will respond again in writing to the questions that I have now answered orally so that they receive the attention they deserve.
Madam President, I should like to thank the Commissioner for his flexibility. A number of us who are active in the Disability Intergroup of Parliament have chosen to table these questions to mark the presence in Strasbourg of some 200 people with severe and multiple disabilities, who are living in institutions throughout Europe and are part of what is called the European Network on Independent Living. I know they will be very proud that this Parliament is addressing their concerns and needs in this Question Time.
I wonder if the Commissioner could join me and if you, Madam President, could join me in welcoming their representatives to the Chamber. I wonder if, Commissioner, you could confirm that the European Network on Independent Living, as a user-led organisation run for and by disabled people, represents a very important interest group for disabled people in Europe and that you would join me in hoping that they could benefit from the support for coordination of disability organisations Europe-wide currently benefiting organisations such as the European Blind Union and the European Union of the Deaf in the future.
Secondly and finally, Commissioner, you said some very good words, which I thank you for, about independent living and community care for disabled people. The point in my question about a European strategy for personal assistance, enabling professional workers who are managed by and employed by disabled people to meet their care needs, is a very important objective of this freedom ride of the European Network on Independent Living, and I hope you will commit yourself to advancing their cause in this respect.
Member of the Commission. - (CS) Madam President, ladies and gentlemen, representatives of disabled groups: conducting a dialogue with those who should sit around the table, with those who have direct vested interests, is something at the very heart of practically all European strategies. I cannot imagine us developing any strategy, any plan without such a dialogue. This dialogue is comprehensive and valuable but I think that we should search for yet more effective methods and solutions.
The Commission intends to contribute to progress in this matter by coordinating the mutual exchange of opinions and other actions supporting the exchange of information. It will also provide an emphatic reminder of the need to develop important paths for the preparation of new strategies, jointly approved by the Member States, to be submitted in the autumn of 2008. In other words, we have a lot of work to do together.
(EL) Commissioner, contrary to the right of all European citizens, a significant number of disabled people are forced to live in institutions, regardless of their choice. Since the active integration of the disabled into economic and social life depends on their ability to live independently, I should like to ask whether the European Commission intends to adopt legislative measures to guarantee this right.
Member of the Commission. - (CS) Madam President, ladies and gentlemen, I am of the opinion that the current European legislation is of a high quality compared with the rest of the world. The adoption of the United Nations Convention on the Rights of Persons with Disabilities is extremely important too.
It is also clear that de-institutionalisation forms a part of all European strategies in this field, including those that are funded by our financial instruments.
This transition is possible. There are countries that have done away with institutional care completely, to the benefit of disabled persons - there may be only a few of them but they do exist - and these prove that this goal can be achieved. On the other hand, it is a goal that has to be achieved gradually and in a very organic way because, as I have already said, de-institutionalisation that lacks corresponding safety provisions may conversely worsen the position of disabled people, as has been demonstrated in many countries around the world. I am thinking in particular of cases of de-institutionalisation in the United States where this route, in the absence of corresponding safety provisions, has proved to be very controversial.
Madam President, it is true that progress has been made but it has to be said that progress is painfully slow. Indeed, a lot of the progress would not have been made without the campaigning that has been undertaken by people with disabilities themselves.
What I want to ask you specifically, Commissioner, with regard to the study you mentioned on integration into society: does this study deal with the issue of independent living? Of course, it is extremely important that quality community services are put in place in order to ensure that people can be taken out of institutions. However, these community care services need to be directed towards enabling people with disabilities to lead independent lives, which is a crucial demand for people with disabilities.
Linked to that, as a European Union, we need to look at how, for instance, the right to personal assistance could be made available to people wherever they move to within the European Union. Could I ask if that aspect of independent living is being addressed by the study and, if not, would you undertake that a study of the availability of personal assistance and the generalisation of such a scheme across the European Union could be addressed, and indeed the portability of it?
Member of the Commission. - (CS) Ladies and gentlemen, I think that have you touched on very serious issues that are generally linked to the issue of disability.
Firstly, I would like to say that unfortunately at present we do not have as yet at our disposal comparable data that provides a good basis for a reliable European strategy. Acquiring data that can be interpreted as such is one of the Commission's goals. We also have to realise that the debate you started and the issue you mentioned are very closely connected to the debate on services, on generally beneficial social services. Again, this is a related topic. I would also like to stress that a Directive concerning air traffic and the mobility of workers or mobility of people within the European Union has been implemented, and that of course there are plans to extend these regulations to other types of transport, which is logical.
There is also the issue of the transferability and accessibility of social services or various social measures for disabled people. This issue is dealt with within the framework of implementation of Regulation 1408/71/EEC on the coordination of social security schemes and in the Directive on the portability of supplementary pension rights.
The aim of all of these tools is fundamentally to reinforce the values of, and opportunities for, an independent life, with a corresponding degree of safety, anywhere in the European Union.
I can be brief because many of my questions have been asked.
Some EU Member States will be proactive in acknowledging the rights of their citizens with disabilities. Some, unfortunately, resist improvement of standards and even create or tolerate obstacles. We have strategies and action plans, which are well and good, but only an enforceable disability directive has a chance of bringing errant states - like the one I live in - into line. When can we expect this directive, Commissioner?
Could you confirm that you will be giving written answers to the five questions?
Member of the Commission. - (CS) Ladies and gentlemen, in my first reply dealing with the Directives on non-discrimination I mentioned a study drafted within the framework of a process for the assessment of implementation and effectiveness, which examines whether and how it would be suitable to amend the relevant European legislation. One of the issues this study will certainly look into is the possibility of drafting a separate directive dealing with disabled people.
This issue is under discussion and we are using the appropriate European means to determine which method is the most effective for achieving the goal in question.
As I said in my previous remarks, of course I will reply to all questions in writing in case some questions were not answered sufficiently due to the nature of this slightly improvised session. That is clear. I will provide additional written answers to all the questions raised during this debate.
Thank you, Commissioner, and thank you for the manner in which we have been able to conduct these last questions. I think that has been helpful and, I hope, satisfactory.
Questions which have not been answered for lack of time will receive written answers, apart from Question 58, which has been withdrawn, and Question 73, which is inadmissible (see Annex).
That concludes Question Time.